Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 24, 1991, convicting him of criminal possession of a weapon in the third degree under Indictment No. 13228/90, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered December 24, 1991, revoking a sentence of probation previously imposed by the same court (Coffinas, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a weapon in the third degree under Superior Court Information No. 1528/89.
*964Ordered that the judgment and the amended judgment are affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he possessed a loaded firearm was not preserved for appellate review (see, GPL 470.05 [2]; People v Udzinski, 146 AD2d 245; People v Hard, 139 AD2d 592). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Totten, 161 AD2d 678). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15).
Furthermore, to the extent that the defendant raises a repugnancy claim, his contention is not preserved for appellate review (see, People v Alfaro, 66 NY2d 985) and, in any event, is without merit. Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.